Citation Nr: 1541481	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for cluster headaches/ migraines.  

2.  Entitlement to an initial compensable rating prior to January 3, 2012, and in excess of 10 percent thereafter for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee, which granted service connection for cluster headaches/migraines and assigned an initial 30 percent disability rating, effective January 3, 2012.  The RO also granted service connection for GERD and assigned an initial 10 percent disability rating, effective January 3, 2012.  

By a rating decision issued in January 2014, the RO found that there had been clear and unmistakable error in the July 2012 rating decision and awarded an earlier effective date of March 5, 2009 for the award of service connection for GERD and headaches.  At that time, while the RO awarded the 30 percent rating for cluster headaches/migraines as of such date, the RO awarded a noncompensable evaluation for GERD, effective March 5, 2009.  In turn, the Veteran's GERD was rated as noncompensable prior to January 3, 2012, and as 10 percent disabling thereafter.  Therefore, the issues are characterized as shown on the title page of this decision.

The Veteran also initially appealed the issue of whether his overall combined disability rating of 60 percent was correct, which was addressed in the January 2014 statement of the case.  However, in his January 2014 substantive appeal, the Veteran indicated that he no longer wished to continue the appeal of this issue.  As such, this matter is no longer in appellate status. 

The Veteran testified at a Board hearing in Washington, D.C., before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days until March 12, 2015 to allow the Veteran to submit additional evidence. 

Thereafter, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in January 2014.  In turn, a waiver of this additional evidence was not necessary.  Regardless, the Board may properly consider this evidence.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking an initial higher rating for his service-connected headaches.  He was most recently afforded a VA examination in April 2012, over three years ago.  However, at the  Board hearing, the Veteran indicated that his symptoms have gotten worse.  In this regard, he reported missing work more frequently as well as having to take daily medication.  He also submitted numerous lay statements from family members in January 2015 that have attested to the Veteran's severe attacks as well as having to miss work.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony and additional lay evidence, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is also seeking an initial higher rating for GERD.  Again, the record shows that he was most recently afforded a VA examination to evaluate the severity of this disability in April 2012, over three years ago.  However, at the Board hearing, the Veteran testified that he experienced daily symptoms, including right arm tenderness.  He indicated that he had lost weight due to his disability.  In sum, he generally indicated that his symptoms had increased in severity.  Moreover, at the examination, the examiner indicated that the Veteran was not on continuous medication for his GERD.  However, the Veteran subsequently submitted a medication list indicating that he was on a daily prescription.  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected GERD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, at the Board hearing, the Veteran testified that he had been receiving treatment for his disorders at the Fort Belvoir Clinic since June 2013.  Unfortunately, these records have not been obtained.  As such, after receipt of any necessary authorization and consent from the Veteran, these records should be obtained and associated with the electronic record.

Lastly, the Veteran testified that, prior to receiving treatment at Fort Belvoir, he received continuous treatment at the Nashville, Tennessee VA Medical Center (VAMC).  However, while the Veteran's Virtual VA record includes treatment records from the Memphis, Tennessee, and Atlanta, Georgia, VAMCs dated to April 2013, it does not appear to contain any records from the Nashville VAMC.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain all VA treatment records from Nashville VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records from the Nashville, Tennessee, VAMC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, request any and all medical records from the Fort Belvoir Clinic.  The AOJ should make at least two (2) attempts to obtain the records.  Any and all negative responses should be properly documented in the electronic claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected headaches.  The record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected headaches.  He or she should specifically address the nature, frequency, and severity of any prostrating attacks .  The examiner should also discuss the impact such disability has on the Veteran's activities of daily living and employment. 

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's headaches at any point since March 5, 2009, the effective date of service connection, and, if so, the approximate date(s) of any such change(s).

A rationale should be provided for any opinion offered.

4.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected GERD.  The record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's GERD.  The examiner should also specify whether the Veteran's disability is accompanied by substernal arm or shoulder pain and is productive of considerable impairment of health.  The examiner should also discuss the impact such disability has on the Veteran's activities of daily living and employment. 

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's GERD at any point since March 5, 2009, the effective date of service connection, and, if so, the approximate date(s) of any such change(s).
  
A rationale should be provided for any opinion offered. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




